Citation Nr: 1541839	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-15 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for prostate cancer, including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	John Chilton Webb. Jr., Agent 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2015, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims folder.  Notably, the Veteran was represented by a Veterans Service Organization at that time. Subsequently, the Veteran executed a power of attorney in favor of the representative listed above.

Following the June 2013 Supplemental Statement of the Case, the Veteran submitted additional medical evidence, which was not accompanied by a waiver of RO review.  However, since the Veteran' substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current back disability was neither manifest in service nor diagnosed within one year of service, and otherwise is unrelated to service.


CONCLUSION OF LAW

The Veteran's back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Here, the Board finds that VA has satisfied its duties under the VCAA. Specifically, a letter was sent to the Veteran in September 2011 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims on a direct and presumptive basis.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

In regard to the duty to assist, the Veteran was afforded a VA examination for his back disability claim in September 2012.  The examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering opinions. The examiner provided a rationale for the opinion offered.  Therefore, the Board finds that the examination was adequate for adjudication purposes.  Further, the Veteran's service treatment records have been obtained and considered. Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

At the Veteran's March 2015 hearing, the undersigned discussed in detail the elements of the claim on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.




II. Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2014).

Here, the record reflects competent and credible evidence of a current disability - namely degenerative disc disease at L2-L4.  Next, there is evidence of an in-service injury/incurrence.  Specifically, there is a September 1969 note of lower back pain in the Veteran's service treatment records.  The Veteran was diagnosed with acute myositis of the lumbosacral muscles and a mild lumbosacral sprain and put on a temporary medical profile.

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current back disability is not related to his in-service injury/incurrence.

The Veteran's March 1971 separation examination did not indicate any defects or diagnoses.  However, the Veteran indicated back trouble on his report of medical history.  

The Veteran was afforded a VA examination in September 2012 where the examiner noted the Veteran's lower back symptoms while on active duty and his current similar symptoms.  The examiner opined that the Veteran's back disability was less likely than not related to service.  The examiner explained:

Although there is clear documentation in 1969 of "mild lumbar sprain," it is not enough to say that this [led] to current narrowing of the vertebrae.  His [degenerative disc disease] DDD could be age related and related to many years of general wear and tear not conclusive to just military life.  X-rays done in 1969 were normal suggesting more of a muscle related sprain.  It is impossible to correlate current x-rays to an incident 43 years ago without taking into consideration all of Veteran's activities since that time that would impact on his back.  

On the Veteran's October 2012 Notice of Disagreement, the Veteran stated that his flight missions during service were 18 to 22 hours in length and required that he be dressed in full jump gear.  He stated that the "resulting compression of the spine continued throughout these flights."  

At the March 2015 Board hearing, the Veteran testified that he injured his back during service, and that the injury resolved until 4 or 5 years after discharge from service.  See Board Hearing Transcript, p. 3.  

In June 2015, the Veteran submitted a back disability benefits questionnaire (DBQ) form from Dr. O.M.F.  In Section 1A "List the Claimed conditions that pertain to this DBQ," Dr. O.M.F. indicated "back injury incurred in military."  Dr. O.M.F. indicated that he had reviewed the Veteran's claims file, interviewed the Veteran and performed a physical examination.  He noted the Veteran's medical history and current symptoms.  

Here, the Board finds the September 2012 VA examiner's opinion more probative than the June 2015 private medical record and the Veteran's statements.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The September 2012 examiner reviewed the Veteran's claims folder, including service treatment records documenting an in-service back injury; considered the Veteran's statements and concluded that it was less likely than not the Veteran's current back disability was related to his in-service injury.  The examiner acknowledged that the Veteran's current symptoms were similar to the ones he experienced in service, but opined that the current symptoms were not related to the sprain in service, providing the underlying reasons for the opinion.  

On the other hand, Dr. O.M.F. noted the Veteran's history and current symptoms but did not provide a medical opinion regarding whether the in-service injury was related to the current symptoms.  Although he noted "back injury incurred in military" in Section 1A, this statement is inadequate as a medical opinion, as it is not supported by any rationale.  Also, it is unclear as to whether this was his attempt to write an opinion or merely his attempt to list the issue for which he was examining the Veteran.  Either way, Dr. O.M.F.'s statements are inadequate for adjudication purposes.  

To the extent that the Veteran has provided his own nexus opinion, relating his current back disability to his service, the Board finds that he is not competent to render such an opinion in this matter.  Degenerative changes of the spine are not observable by lay people, like varicose veins or a broken arm.  Therefore, the question of etiology of such changes requires a medical determination.

In sum, while the record shows that the Veteran had a back complaint in service, and has had back complaints post service, the preponderance of the evidence is against a finding that the current low back diagnosis is related to the back complaint noted in service or to any injury therein.  Specifically, a qualified medical provider reviewed the Veteran's records, including the in-service treatment for back pain, and based on his expertise, found against a relationship between the current back disability and the Veteran's service.  This opinion is supported by a reasonable rationale and is not contradicted by the competent medical evidence.  The Board places significant weight on this opinion. 

The Board further finds that presumptive service connection is not warranted because the evidence does not show that he has a diagnosis of arthritis becoming manifest to a degree of 10 percent of more within one year from the date of separation.  The Veteran was not diagnosed with degenerative disc disease until 2010 - more than 30 years after discharge.  Regarding continuity of symptomatology, although the Veteran has asserted that his back pain began in service, it is noted that the Veteran's back was normal at the time of his separation examination.  The Veteran admitted that he did not have major problems with his back again until 4 or 5 years post-service.  For this reason, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for a low back disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of exposure has recently been amended to include service with specific units in or near the Korean demilitarized zone between April 1, 1968, and August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv).
The Veteran contends that he was exposed during service in Okinawa, Japan, not Vietnam or Korea; therefore, the presumption does not apply in this case.  Notwithstanding the foregoing, the Veteran may still establish service connection on a different basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

On the Veteran's October 2012 Notice of Disagreement, the Veteran stated that he was exposed to herbicides while in Okinawa.  In particular, the Veteran stated his flight mission involved travel to areas along Vietnam and the Gulf of Tonkin.  He stated that the herbicides were stockpiled in Okinawa and that the planes he flew were exposed to the herbicides in different areas.  He contended that he was exposed to the herbicide when he loaded and unloaded the herbicide exposed planes.  He also stated that the herbicides were stored near the barracks and the mess hall.

At the March 2015 Board hearing, the Veteran testified that Agent Orange was stored at the base in Okinawa.  He testified that the military used it for defoliant and that he was exposed to it during his travels throughout Okinawa.  Alternatively, he testified that he was exposed to the herbicide from the aircrafts which were exposed to herbicides.  

Regarding the Veteran's assertions of Agent Orange exposure in Okinawa, Japan, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides other than in the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged.

In an August 2012 memorandum, the RO made a formal finding on a lack of information required to verify service in the Republic of Vietnam or exposure to Agent Orange during military service.  The memorandum indicated that certain efforts were made to obtain the information necessary to verify Agent Orange exposure.

However, the Board finds that all efforts to verify the Veteran's exposure have not been taken.  First, the RO stated that the Veteran claimed he was not exposed to herbicides on his March 2009 claim.  This is an inaccurate assessment of the Veteran's report.  On the Veteran's March 2009 VA Form 21-526, he claimed service connection for hearing loss, tinnitus, upper back/neck and right big toe.  In Section II "Tell us if any of the disabilities you listed on Page 1 were because of exposures," he indicated that none of the claimed disabilities were due to Agent Orange exposure.  The RO improperly used the Veteran's response to questions about those specific disabilities to aid in its verification steps of herbicide exposure.  Second, the RO said it received a negative PIES response for Vietnam service.  However, the Veteran admitted that he did not have any Vietnam service.  The RO's duty was to verify whether the Veteran was exposed while in Okinawa.  Third, the RO concluded that the Veteran admitted that he did not serve in Vietnam and that there were no presumptive provisions available for Agent Orange exposure in Okinawa.  However, although there is not presumptive service connection for service in Okinawa, direct service connection is available and the RO's duty was to verify if herbicides were stored in Okinawa as the Veteran stated.  

The Board finds that steps consistent with M21-1MR procedures should be taken on remand to verify whether Agent Orange was stored or used in Okinawa during the time the Veteran served.  A memorandum detailing the steps should be associated with the Veteran's electronic claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Follow M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10n. or its equivalent and request herbicide exposure verification from the Department of Defense (DOD) for the periods when the Veteran was in Okinawa.  If the Department of Defense does not confirm herbicide exposure, refer the Veteran's pertinent information to the United States Army and Joint Services Records Research Center (JSRRC) with a request for verification of exposure to herbicides, or in the alternative, whether herbicides were stored in Okinawa.  Verification of potential exposure to chemicals other than herbicides should also be made.  All attempts at the above requested verification should be documented in detail.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the claim for service connection for prostate cancer should be readjudicated based on the entirety of the evidence, to include all evidence received since issuance of the June 2013 Supplemental Statement of the Case (SSOC).  If the claim remains denied, the appellant and his representative should be issued a SSOC and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


